TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00566-CV


David Fernea, Appellant

v.

Merrill Lynch Pierce Fenner & Smith, Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-09-002195, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The parties' third joint motion to abate this cause is granted, and the appeal is abated
until March 1, 2013.  The parties shall submit either a motion to reinstate or a joint status report
concerning the status of settlement negotiations no later than March 1, 2013.

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Abated
Filed:   November 15, 2012